DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amended filed 04/28/2021. 
The status of the Claims is as follows:
Claims 1-20 have been amended;
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the first layer" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the second layer" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 7-9 of U.S. Patent No. 10,934,041. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations included in Claims 1-9 of the instant application can be found in Claims 2-4 and 7-9 of the patent. The variances between the claims only amount to differences in syntax and order of limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 20030185703).

Regarding Claim 10 Walsh discloses an apparatus for sealing an enclosure of plastic material comprising:


a heating element (26 or 28) positioned along an inner surface of at least one element (52) and connected to a power source (60), wherein the heating element (26 or 28) is configured to increase in temperature at an interface between the elements (26 or 28) to form a seal in the plastic material (10) across the interface; (par 25-29) and

a cutting element (30) positioned at an inner surface of at least one element (62) wherein the cutting element (30) is configured to move relative to the inner surface of the at least one element (62) to cut the plastic material (10) along the interface adjacent the seal and form an opening in the plastic material (10),

Regarding Claim 11 Walsh discloses the invention as described above. Walsh further discloses the cutting element (30) is configured cut the plastic material (10) to form the opening in the plastic material (10) on an opposite side of the cutting element (30) from the seal. (par 26)

Regarding Claim 12 Walsh discloses the invention as described above. Walsh further discloses the heating element (26 or 28) includes plurality of heating elements (26 or 28) positioned along the inner surface of the at least one element (26 or 28) and wherein the seal is a plurality of seals formed in the plastic material (10) by the plurality of heating elements (26 or 28). (par 26-31)

Regarding Claim 13 Walsh discloses the invention as described above. Walsh further discloses said cutting element (30) is slidably received in a first slot (32) of the first element (62) so that the cutting element (30) is configured to slide along the inner surface of the first element (62) 

Claim 16 Walsh discloses the invention as described above. Walsh further discloses a longitudinal axis of the heating element (26, 28) intersects the first end of the elements (62, 52). 

Regarding Claim 17 Walsh discloses method for sealing an enclosure of plastic material using the apparatus of claim 1, comprising:

positioning the plastic material (10) at the an interface between the elements (62, 52); (par 26)
pivoting the pair of elements (62, 52) from the open position to the closed position (Fig. 2)
forming the seal between the first plastic layer and the second plastic layer based on the increase in the temperature at the interface; (Fig. 3) and 
moving the cutting element (30) relative to the inner surface to cut the plastic material (10) along the interface adjacent to the seal and form an opening in the plastic material (10), (Fig. 3)

Regarding Claim 18 Walsh discloses the invention as described above. Walsh further discloses the moving step comprises cutting the plastic material (10) to form the opening in the plastic material (10) on an opposite side of the cutting element (30) from the seal. (Fig. 3)

Regarding Claim 19 Walsh discloses the invention as described above. Walsh further discloses the heating element (26, 28) comprises a plurality of heating elements (26, 28) positioned along the the inner surface of the at least one element (62, 52) and the forming the seal comprises forming a plurality of seals between the first plastic layer and the second plastic layer (10). (Fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 20030185703).

Regarding Claim 14 Walsh discloses the invention as described above. Walsh further discloses the cutting element (30) is positioned at the inner surface of the first element (62) such that the cutting element (30) is offset from a center of a width of the first element. 

Walsh discloses the claimed invention except for the cutting element offset from a center width of a first element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the cutting element from a center width of a first element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application par 69, applicant has not disclosed any criticality for offsetting the cutting element from a center width of a first element. 

Claim 15 Walsh discloses the invention as described above. Walsh further discloses the cutting element (30) is arranged by a minimum spacing such that a cut formed in the plastic material (10) by the cutting element (30) is not resealed by heat from the heating element (26 or 28).

Walsh discloses the claimed invention except for the cutting element offset from a center width of a first element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the cutting element from a center width of a first element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application par 69, applicant has not disclosed any criticality for offsetting the cutting element from a center width of a first element. 

Regarding Claim 20 Walsh discloses the invention as described above. Walsh further discloses
wherein the cutting element (30) is positioned at the inner surface of the first element (62) 
wherein the cutting clement (30) slidably received in a first slot (32) of the first element (62) and

wherein the moving the cutting element (30) comprises siding the cutting element (30) in the first slot (32) along the inner surface to cut the plastic material along the interface such that the opening formed in the plastic material (10) by the cutting element is not resealed by heat from the heating element (26, 28). 

Walsh discloses the claimed invention except for the cutting element offset from a center width of a first element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the cutting element from a center width of a first element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731